Laughlin, J.:
I concur in the modification of the judgment, but dissent from the reversal of judgment as to the city.
Judgment and order as against the city of New York reversed, new trial ordered, costs to appellant to abide event; and judgment *186and order as against defendants Miller* reversed and new trial ordered, with costs to appellants to abide event, unless plaintiff stipulates to reduce judgment as entered, including interest, costs and allowance, to the sum of $17,167.11, in which event judgment, as so reduced, and order affirmed, without costs.

 Sic.